THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.  

 

PROMISSORY NOTE

 

Principal Amount:  Up to $800,000.00 

Issuance Date: July 24, 2019



  

 

Proficient Alpha Acquisition Corp., a Nevada corporation (“Maker”), promises to
pay to the order of Shih-Chung Chou or his registered assigns or successors in
interest or order (“Payee”), the outstanding principal balance of this Note, up
to Eight Hundred Thousand Dollars ($800,000.00), in lawful money of the United
States of America, on the terms and conditions described below.  All payments on
this Note shall be made by check or wire transfer of immediately available funds
to such account as Payee may from time to time designate by written notice in
accordance with the provisions of this Note.

 

1. Repayment. The outstanding principal balance of this Note shall be payable on
the earliest to occur of (i) the date on which Maker consummates its initial
business combination and (ii) the date that the winding up of Maker is effective
(such date, the “Maturity Date”). The principal balance may be prepaid at any
time, at the election of Maker.

 

2. Interest. This Note shall be non-interest bearing.

  

3. Drawdown Requests. Payee hereby irrevocably agrees to fund up to Eight
Hundred Thousand U.S. Dollars ($800,000.00) to Maker for costs reasonably
related to Maker’s negotiation or consummation of an initial business
combination or ordinary course administrative expenses. Payee’s funding
obligations under this Note may be drawn down by Maker from time to time until
the Maturity Date, upon written request from Maker to Payee (each, a “Drawdown
Request”); provided that Maker shall not request a drawdown in the event that
the Maker’s working capital held outside of the Trust Account (as defined below)
is more than One Hundred Fifty Thousand U.S. Dollars ($150,000.00). Each
Drawdown Request must state the amount to be drawn down. Payee shall fund each
Drawdown Request no later than five (5) business days after receipt of a
Drawdown Request; provided, however, that the maximum amount of drawdowns
collectively under this Note shall not exceed Eight Hundred Thousand U.S.
Dollars ($800,000.00). Once an amount is drawn down under this Note, it shall
not be available for future Drawdown Requests even if prepaid. Except as set
forth herein, no fees, payments or other amounts shall be due to Payee in
connection with, or as a result of, any Drawdown Request by Maker.

 

4. Application of Payments. All payments received by Payee pursuant to this Note
shall be applied first to the payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.

 

5. Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

 

(b) Voluntary Bankruptcy, etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

  

 



 (1) 

   

 

6. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 5(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 5(b) and
5(c) hereof, the unpaid principal balance of this Note and all other amounts
payable hereunder, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

7. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

8. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 

9. Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be: (i) in writing and delivered personally or
sent by first class registered or certified mail, overnight courier service or
facsimile or electronic transmission to the address designated in writing, (ii)
by facsimile to the number most recently provided to such party or such other
address or fax number as may be designated in writing by such party and (iii) by
electronic mail, to the electronic mail address most recently provided to such
party or such other electronic mail address as may be designated in writing by
such party.  Any notice or other communication so transmitted shall be deemed to
have been given on the day of delivery, if delivered personally, on the business
day following receipt of written confirmation, if sent by facsimile or
electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

 

10. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
For purposes of this Note, a “business day” shall mean any day other than a
Saturday, Sunday or a legal holiday on which commercial banking institutions in
New York, New York are authorized to close for business.

 



 (2) 

   

 

 

11. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. Trust Waiver.  Notwithstanding anything herein to the contrary, Payee hereby
waives any claim in or to any distribution of or from the trust account (the
“Trust Account”) established in connection with Maker’s initial public offering
(the “IPO”), and hereby agrees not to seek recourse, reimbursement, payment or
satisfaction for any claim against the Trust Account (or distributions therefrom
directly or indirectly to Maker’s public stockholders) for any reason
whatsoever; provided, however, that upon the consummation of the initial
business combination, Maker shall repay the principal balance of this Note out
of the proceeds released to Maker from the Trust Account.

 

13. Amendment; Waiver.  Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of Maker and Payee. No
failure or delay in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder.

 

14. Assignment.  No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

[Signature Page Follows]

 



 (3) 

   

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  Proficient Alpha Acquisition Corp.       By: /s/ Kin Sze   Name: Kin Sze  
Title: Chief Executive Officer

 

 

Acknowledged and agreed by the undersigned Payee as of the day and year first
above written:

 

/s/ Shih-Chung Chou
Shih-Chung Chou



 (4) 

   

